 



 
EXHIBIT 10.1
 
BROADCOM CORPORATION
 
EXECUTIVE OFFICER PERFORMANCE BONUS PLAN
 

I.   PURPOSES OF THE PLAN

 
A.  The Broadcom Corporation Executive Officer Performance Bonus Plan (the
“Plan”) is intended to promote the interests of Broadcom Corporation (the
“Company”) and its shareholders by establishing a compensation program to
provide the Company’s executive officers with incentive awards that are tied to
the achievement of specific goals relating to the performance of the Company and
that are intended to qualify as performance-based compensation for purposes of
Section 162(m) of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”).
 
B.  The Plan shall be in effect for the year ending December 31, 2007 and for
each of the next four (4) years through the year ending December 31, 2011. Each
year for which the Plan is in effect shall be designated a “Plan Year,” and
bonuses may be earned under the Plan on the basis of the Company’s performance
for each Plan Year.
 

II.   PLAN ADMINISTRATION

 
A.  The Plan shall be administered by a committee of two or more non-employee
Board members each of whom shall qualify as an “outside director” under Code
Section 162(m) and Section 1.162-27(e) of the Treasury Regulations thereunder.
Such committee in its capacity as administrator of the Plan (the “Plan
Administrator”) shall have full power and authority (subject to the express
provisions of the Plan ) to:
 
(i)  establish the specific performance objectives that must be attained for
each Plan Year at one or more designated levels (e.g. threshold,
above-threshold, target and above-target) for bonuses to be earned under the
Plan for that Plan Year;
 
(ii)  select the eligible individuals who are to participate in the Plan for
such Plan Year;
 
(iii)  set the bonus potential for each participant at each designated level of
performance;
 
(iv)  determine the actual bonus for each participant in an amount not to exceed
the participant’s bonus potential for the actual level of performance attained
for the Plan Year; and
 
(v)  reduce the actual bonus payable to any participant below his or her bonus
potential for the attained level of performance for the Plan Year.
 
B.  The Plan Administrator shall also have full power and authority to interpret
and construe the provisions of the Plan and adopt rules and regulations for the
administration of the Plan.
 
C.  Decisions of the Plan Administrator shall be final and binding upon all
parties who may have an interest in the Plan or any bonus amount payable under
the Plan.
 

III.   ELIGIBILITY AND PARTICIPATION

 
A.  The individuals eligible to participate in the Plan shall be limited to
executive officers of the Company subject to the short-swing profit liability
provisions of Section 16 of the Securities Exchange Act of 1934, as amended.
 
B.  An individual selected for participation in the Plan shall cease to be a
participant and shall not be entitled to any bonus payment under the Plan for a
given Plan Year if that participant ceases Employee status for any reason prior
to the date that bonuses for that Plan Year are paid under the Plan (the
“Distribution Date”); provided, however, that the following participants shall
receive a portion of the actual bonus to which they would otherwise have been
entitled pursuant to Articles IV and V on the basis of actual Company
performance had they continued in Employee status through the Distribution Date:
 
(i)  any participant who ceases Employee status prior to the Distribution Date
by reason of death or Disability;
 
(ii)  any participant whose Employee status terminates under circumstances that
entitle that individual to a full or pro-rata bonus pursuant to the express
terms of any agreement or arrangement to which that individual and the Company
are parties; and


1



--------------------------------------------------------------------------------



 



 
(iii)  any participant whose Employee status terminates under special
circumstances that warrant, in the Plan Administrator’s sole discretion, a
pro-rated bonus award under the Plan.
 
C.  In no event shall the bonus paid to any participant pursuant to
Paragraph III.B(i) or (iii) exceed the dollar amount determined by dividing
(a) the actual bonus to which that participant would have become entitled
pursuant to Articles IV and V on the basis of actual Company performance had he
or she continued in Employee status through the Distribution Date by (b) a
fraction the numerator of which is the number of days such individual remained
in active Employee status during the applicable Plan Period (as defined below)
and the denominator of which is the total number of days in that Plan Period.
 
D.  For purposes of this Article III, the following definitions shall be in
effect:
 
(i)  A participant shall be deemed to continue in “Employee” status for so long
as that individual remains in the employ of the Company or any subsidiary of the
Company.
 
(ii)  A participant shall be deemed to have ceased Employee status by reason of
a “Disability” if such cessation of Employee status is occasioned by his or her
absence from his or her duties with the Company on a full-time basis for 120
consecutive business days as a result of incapacity due to mental or physical
illness which is both (A) determined to be total and permanent by two
(2) physicians selected by the Company or its insurers and acceptable to such
participant or his or her legal representative, and (B) entitles the participant
to the payment of long-term disability benefits from the Company’s long-term
disability plan.
 
(iii)  The “Plan Period” shall mean the period beginning with the first day of
the Plan Year and ending with the Distribution Date for the bonuses earned for
that Plan Year.
 
(vi)  Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a “subsidiary”
of the Company, provided that each such corporation (other than the last
corporation in the unbroken chain) owns, at the time of determination, stock
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock in one of the other corporations in such chain.
 
E.  A participant who is absent from active Employee status for a portion of a
Plan Period by reason of an authorized leave of absence shall not be deemed to
have ceased Employee status during the period of that leave. However, any bonus
to which such participant may otherwise become entitled under the Plan for that
Plan Year may be pro-rated based on the portion of the Plan Period during which
that individual is in active working status and not on such leave of absence,
unless the Plan Administrator otherwise deems it appropriate under the
circumstances to provide that individual with a full bonus for the Plan Period.
 

IV.   DETERMINATION OF PERFORMANCE GOALS AND POTENTIAL BONUS AMOUNTS

 
A.  Participants will be eligible to receive cash awards under the Plan for each
Plan Year for which one or more performance objectives established for that Plan
Year by the Plan Administrator are attained. The Plan Administrator shall,
within the first ninety (90) days of each Plan Year, establish the specific
performance objectives for that Plan Year. In no event may a performance
objective be established at a time when there exists no substantial uncertainty
as to its attainment.
 
B.  For the Plan Year ending December 31, 2007, the Plan Administrator shall set
the applicable performance objectives on the basis of the following measures:
(i) net revenue, (ii) non-GAAP gross margin, (iii) non-GAAP operating margin,
(iv) non-GAAP earnings per share and (v) non-GAAP free cash flow. In determining
whether the non-GAAP measures under clauses (ii), (iii), (iv) and (v) are
attained, the Plan Administrator shall apply the dollar amounts that the Company
reports for those items in accordance with U.S. generally accepted accounting
principles (“GAAP”), as adjusted for certain non-cash, non-recurring,
extraordinary and other items set forth in Paragraph IV.C.
 
C.  For each subsequent Plan Year during the term of the Plan, the performance
objectives may include one or more of the measures used as the 2007 Plan Year
performance objectives as well as one or more of the following: (i) return on
total shareholder equity; (ii) net income or operating income; (iii) earnings
before interest, taxes, deprecation, amortization and stock-based compensation
costs, or operating income before depreciation and amortization; (iv) return on
assets, capital or investment; (v) market share in one or more markets;
(vi) cost reduction goals; (vii) budget comparisons; (viii) implementation or
completion of projects or processes strategic or critical to the Company’s
business operations; (ix) measures of customer satisfaction; (x) the formation
of joint ventures, research and development collaborations, marketing or
customer service collaborations, or the completion of other corporate
transactions intended to enhance the Company’s revenue or profitability or
expand its customer base; (xi) completion of project milestones;


2



--------------------------------------------------------------------------------



 



and (xii) any combination of, or a specified increase in, any of the foregoing
provided, however, that for purposes of items (ii) and (vi) above, the Plan
Administrator may, at the time the performance objects are established, specify
certain adjustments to such items as reported in accordance with GAAP, which
will exclude from the calculation of those performance objectives one or more of
the following: certain charges related to acquisitions, stock-based
compensation, employer payroll tax expense on certain stock option exercises,
settlement costs, restructuring costs, gains or losses on strategic investments,
non-operating gains, certain other non-cash charges, valuation allowance on
deferred tax assets, and the related income tax effects, purchases of property
and equipment, and any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30, provided that such adjustments are
in conformity with those reported by the Company on a non-GAAP basis. In
addition, such performance objectives may be based upon the attainment of
specified levels of the Company’s performance under one or more of the measures
described above relative to the performance of other entities and may also be
based on the performance of any of the Company’s business groups or division
thereof or any parent or subsidiary.
 
B.  For each performance objective, the Plan Administrator may establish up to
four (4) designated levels of attainment: threshold, above-threshold, target and
above-target levels of attainment. At the time the performance objectives for a
particular Plan Year are established, the Plan Administrator shall also set the
bonus potential for each participant at each of the designated levels of
performance. Under no circumstance shall the bonus potential for any participant
exceed the Maximum Bonus Amount set forth in Paragraph V.B.
 
C.  The Plan Administrator shall also establish the maximum bonus pool to be
paid in total under the Plan for each designated level of performance for a Plan
Year. For the Plan Year ending December 31, 2007, the maximum bonus pool payable
at each designated level of performance shall be as follows: for performance at
the threshold level, the pool shall be $0, for performance at the
above-threshold level, the pool shall be $250,000, for performance at the target
level, the pool shall be $1,000,000, and for performance at the above-target
level, the pool shall be $1,500,000. For each subsequent Plan Year during the
term of the Plan, the maximum total bonus pool payable shall be limited to
$10,000,000.
 
D.  The actual bonus pool for each Plan Year shall be determined by the Plan
Administrator on the basis of the Company’s actual performance relative to each
of the performance objectives established for that Plan Year. Accordingly, each
performance objective shall be measured separately in terms of actual level of
attainment and shall be weighted, equally or in such other proportion as the
Plan Administrator shall determine at the time such performance objectives are
established, in determining the actual total bonus pool. For example, if five
(5) performance objectives are established and weighted equally, then each of
those objectives attained at target level will contribute to the total bonus
pool for the Plan Year in an amount equal to twenty percent (20%) of the total
bonus pool payable at target level for that Plan Year, and each objective
attained at above-target level will contribute to the total bonus pool for that
Plan Year in an amount equal to twenty percent (20%) of the total bonus pool at
above-target level. However, no bonus amount shall be payable with respect any
performance objective, unless the Company attains more than the specified
threshold level for that objective, with such specification to be made by the
Plan Administrator at the time each performance objective is established. If the
actual level of attainment for any performance objective is between two
specified levels, then the bonus amount attributable to that performance
objective shall be interpolated on a straight-line basis.
 
E.  The Plan Administrator shall certify in writing the actual level of
attainment of each performance objective for the Plan Year before any bonus
payments are made for that Plan Year under the Plan.
 

V.   INDIVIDUAL BONUS AWARDS

 
A.  The actual bonus to be made to each participant will be based on the bonus
potential established for such individual at the various designated levels of
performance for the Plan Year. Should the actual level of performance for the
Plan Year be between two of the designated levels, then the participant’s bonus
amount will be interpolated on a straight-line basis. In no event shall any
participant receive a bonus in excess of the amount determined on the basis of
the bonus potential (as interpolated) established for the particular level of
performance attained for the Plan Year. However, the Plan Administrator shall
have the discretion to reduce or eliminate the bonus that would otherwise be
payable to one or more participants based upon the certified level of attained
performance for the Plan Year.
 
B.  The maximum bonus payment that any one participant may receive under the
Performance Bonus Plan for a particular Plan Year is limited to $2,000,000 (the
“Maximum Bonus Amount”).
 
C.  Except as otherwise provided in Paragraphs III.B and C, no participant shall
accrue any right to receive a bonus award under the Plan unless and until that
participant remains in Employee status through the Distribution Date.


3



--------------------------------------------------------------------------------



 



Accordingly, no bonus payment shall be made to any participant who ceases
Employee status prior to the Distribution Date, provided, however, that the
provisions of Paragraph III.B and C shall govern the bonus entitlement of
participants whose Employee status terminates under the various circumstances
set forth in those provisions.
 
D.  The Distribution Date for the individual bonus amount for each participant
shall be as soon as is practicable following the determination of the actual
performance levels for the Plan Year, but in no event later than
two and one-half (21/2) months after the end of such Plan Year or, in the event
the audit of the Company’s financial statements for the Plan Year cannot be
completed by the Company’s independent registered public accounting firm by that
date, as soon as administratively practicable following the completion of such
audit, but in no event beyond the close of the year immediately succeeding such
Plan Year.
 
E.  All bonus payments shall be made in cash, subject to the Company’s
collection of all applicable federal, state and local income and employment
withholding taxes.
 

VI.   GENERAL PROVISIONS

 
A.  The Plan shall be subject to shareholder approval at the 2007 Annual Meeting
of Shareholders. Should such shareholder approval not be obtained, then the Plan
shall not be implemented, and no bonus payments hereunder shall be made to the
Company’s named executive officers for 2007.
 
B.  The Plan and all rights hereunder shall be construed, administered and
governed in all respects in accordance with the laws of the State of California
without resort to its conflict-of-laws provisions. If any provision of the Plan
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions of the Plan shall continue in full force
and effect.
 
C.  The Plan Administrator may at any time amend, suspend or terminate the Plan,
provided such action does not adversely affect the rights and interests of
participants accrued to date under the Plan or otherwise impair their ability to
earn a bonus award based upon the performance objectives established by the Plan
Administrator for the then-current Plan Year. Any amendment or modification of
the Plan shall be subject to shareholder approval to the extent required under
Code Section 162(m) or any other applicable law, regulation or listing
requirement of any securities exchange on which the Company’s Class A common
stock is at the time listed for trading.
 
D.  Neither the action of the Company in establishing or maintaining the Plan,
nor any action taken under the Plan by the Plan Administrator, nor any provision
of the Plan itself shall be construed to grant any person the right to remain in
Employee status for any period of specific duration, and each participant shall
at all times remain an Employee at-will and may accordingly be discharged at any
time, with or without cause and with or without advance notice of such
discharge.
 
E.  Should a participant die before payment is made of the actual bonus to which
he or she has become entitled under the Plan, then that bonus shall be paid to
the executor or other legal representative of his or her estate.
 
F.  No participant shall have the right to transfer, alienate, pledge or
encumber his or her interest in the Plan, and such interest shall not (to the
maximum permitted by law) be subject to the claims of the participant’s
creditors or to attachment, execution or other process of law.
 
G.  The terms and conditions of the Plan, together with the obligations and
liabilities of the Company that accrue hereunder, shall be binding upon any
successor to the Company, whether by way of merger, consolidation,
reorganization or other change in ownership or control of the Company.
 
H.  No amounts accrued or earned under the Plan shall actually be funded, set
aside or to otherwise segregated prior to actual payment. The obligation to pay
the bonuses that actually become due and payable under the Plan shall at all
times be an unfunded and unsecured obligation of the Company. Participants shall
have the status of general creditors and shall look solely and exclusively to
the general assets of the Company for payment.
 
I.  Any disputes between the Company and a participant arising out of or
relating to the Plan, his or her entitlement to any bonus award hereunder or the
amount or method of payment of such award shall be settled exclusively by
binding arbitration to be held in the county in which the participant is (or has
most recently been) employed by the Company (or any subsidiary) at the time of
such arbitration. The arbitration proceedings shall be governed by (i) the
national rules of the American Arbitration Association then in effect for the
resolution of employment disputes and (ii) the Federal Arbitration Act. The
decision of the arbitrator shall be final and binding on the parties to the
arbitration and shall be in lieu of the rights those parties may otherwise have
to a jury trial.


4